UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2014 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 640-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of American Express Company (the “Company”) was held on May 12, 2014. A quorum was present at the meeting as required by the Company’s By-laws. The matters that were voted upon at the meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes, as to each such matter, where applicable, are set forth below. Abstentions and broker non-votes were counted for purposes of determining whether a quorum was present but were not counted as votes cast on any matter. For matters 2-7, the percentages for and against each matter reflect all of the votes cast. (b) 1. Election of Directors. VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Charlene Barshefsky 775,741,224 56,381,252 1,514,912 84,412,552 Ursula M. Burns 819,104,563 13,058,166 1,474,659 84,412,552 Kenneth I. Chenault 814,408,064 15,888,763 3,340,561 84,412,552 Peter Chernin 825,945,622 6,207,177 1,484,589 84,412,552 Anne Lauvergeon 825,938,319 5,451,836 2,247,233 84,412,552 Theodore J. Leonsis 827,369,095 4,769,014 1,499,279 84,412,552 Richard C. Levin 830,601,312 1,507,352 1,528,724 84,412,552 Richard A. McGinn 825,814,536 6,312,276 1,510,576 84,412,552 Samuel J. Palmisano 829,041,802 3,047,641 1,547,945 84,412,552 Steven S Reinemund 825,211,207 6,916,681 1,509,500 84,412,552 Daniel L. Vasella 822,936,531 9,165,949 1,534,908 84,412,552 Robert D. Walter 817,735,724 14,385,096 1,516,568 84,412,552 Ronald A. Williams 826,085,145 6,054,241 1,498,002 84,412,552 All 13 of the Company’s nominees for director received over a majority of votes cast. -2- 2. Votes regarding ratification of appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for 2014 were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 99.55% 0.45% -0- 3. Votes regarding an advisory (non-binding) vote approving executive compensation were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 97.66% 2.34% 4. Votes on a shareholder proposal relating to annual disclosure of EEO-1 data were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 25.11% 74.89% 5. Votes on a shareholder proposal relating to report on privacy, data security and government requests were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 21.28% 78.72% 6. Votes on a shareholder proposal relating to action by written consent were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 35.56% 64.44% 7. Votes on a shareholder proposal for executives to retain significant stock were as follows: VOTES FOR % FOR VOTES AGAINST % AGAINST ABSTENTIONS BROKER NON-VOTES 20.52% 79.48% Item 8.01 Other Events On May 13, 2014, American Express Company issued a press release announcing an increase in the quarterly dividend on its common stock from $0.23 per share to $0.26 per share. Such press release is attached as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release of American Express Company, dated May 13, 2014, announcing an increase in the quarterly dividend on its common stock. -3- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/ Carol V. Schwartz Name: Carol V. Schwartz Title: Secretary Date: May 13, 2014 -4- EXHIBIT INDEX Exhibit Description Press release of American Express Company, dated May 13, 2014, announcing an increase in the quarterly dividend on its common stock. -5-
